Citation Nr: 0307901	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  99-06 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a heart disorder. 

2.  Entitlement to service connection for lipoma under the 
right arm.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left foot injury. 

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder with scars. 

(The issues of entitlement to service connection for 
bilateral hearing loss, hypertension, and nonspecific 
dermatitis will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1976 to July 1982 
and October 1989 to August 1994. 

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in September 2000 and March 2001.  
This matter was originally on appeal from an October 1998 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Los Angeles, California. 

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a right foot injury was certified to the 
Board.  This issue is noted on the rating decision on appeal, 
the Statement of the Case, and the Supplemental Statements of 
the Case.  At the December 2000 travel board hearing, the 
veteran testified that the characterization of the issue was 
incorrect.  He indicated that he sought to reopen his claim 
for service connection for a left foot injury.  
Notwithstanding the fact that the veteran presented testimony 
on a right foot injury before the RO in July 1999, the Board 
observes that at least the veteran's description of the 
circumstances surrounding the foot injury during the course 
of this appeal has been consistent with an injury that 
occurred to his left foot described in the service medical 
records.  The Board finds that the request to reopen the 
claim for service connection of a left foot injury may be 
construed as properly before the Board, particularly in light 
of the closely related request to reopen the claim for 
service connection of a bilateral foot disorder.  


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran 
entered his first period of service with cardiomegaly, which 
underwent no increase in severity during the veteran's 
periods of service.  The veteran was not diagnosed with a 
heart disorder during service or after service.

2.  The competent medical evidence of record does not show 
that lipoma of the right arm was present during service;  the 
competent medical evidence of record shows that the veteran 
does not currently have lipoma of the right arm or residuals 
of lipoma of the right arm upon which compensation benefits 
may be based.  

3.  By an unappealed June 1995 rating decision, the RO denied 
service connection for a left foot injury and bilateral foot 
disorder with scars.

4.  Some evidence received subsequent to the June 1995 RO 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for a left foot injury and bilateral foot disorder 
with scars.  

5.  There is no clear and unmistakable evidence of record 
that bilateral pes planus, diagnosed during the veteran's 
first period of service, existed prior to service; the 
veteran is currently diagnosed with bilateral pes planus.

6.  The competent medical evidence of record shows that the 
veteran currently suffers from residuals of an injury to the 
left foot the veteran sustained during service.  




CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2002).

2.  Lipoma of the right arm was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2002).

3.  New and material evidence has been submitted, and the 
claim for entitlement to service connection for a left foot 
injury is reopened.  38 U.S.C.A. §§ 5108 (West 1991); 38 
U.S.C.A. §§ 5103, 5103A, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. §§ 3.159, 20.302, 20.1103 (2002).

4.  New and material evidence has been submitted, and the 
claim for entitlement to service connection for a bilateral 
foot disorder is reopened.  38 U.S.C.A. §§ 5108 (West 1991); 
38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002); 38 C.F.R. § 
3.156 (2001); 38 C.F.R. §§ 3.159, 20.302, 20.1103 (2002).

5.  Residuals of a left foot injury were incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

6.  Bilateral pes planus was incurred during active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304(b) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post-Board Remands and the Veterans Claim Assistance Act of 
2000

Pursuant to the Board's September 2000 Remand, the RO 
scheduled the veteran for a travel board hearing which was 
held in December 2000.  The Board remanded the veteran's 
appeal again in March 2001 based on testimony elicited from 
the veteran.  As directed by the Board, the RO contacted the 
National Personnel Records Center (NPRC) and requested a 
further search for medical records dated from July 1976 to 
July 1982-to include treatment records from Yongson Army 
Hospital in Korea.  In October 2001, the NPRC responded that 
all available records were being mailed.  Service medical 
records (including treatment records from facilities in 
Korea) for both of the veteran's periods of service are 
associated the claims file.  In correspondence dated in July 
2001 and August 2002, the RO provided the veteran with notice 
of the Veterans Claim Assistance Act of 2000 (VCAA), which 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159.  The RO advised the veteran of VA's 
duties under the VCAA, what the evidence must show to 
establish entitlement to service-connected compensation 
benefits, what constituted new and material evidence, what 
the veteran could do to support his claim, and what 
information or evidence was still needed from the veteran.  
The RO requested "any and all" treatment records from the 
VA Outpatient Clinic in Bakersfield, California.  The RO 
received treatment records dated from February 2000 to April 
2002.  As offered at the hearing, the veteran submitted 
medical records from military facilities (Monterey Persidio 
Clinic, Fort Ord Clinic) he received treatment from during a 
purported 120 day grace period following his discharge from 
service.   Thereafter, the RO readjudicated the claim, 
continued the denial, and issued a Supplemental Statement of 
the Case (SSOC) in January 2003.  By a letter dated in 
January 2003, the RO provided the veteran with an opportunity 
to make any comment desired within 60 days, concerning the 
SSOC.  Based on the foregoing actions, the RO complied with 
the Remand instructions.   Stegall v. West, 11 Vet. App. 268 
(1998).

In so finding that the RO complied with the Remand 
instructions, the Board also finds that the requirements 
under the VCAA have been substantially met.  In addition to 
the above, the October 1998 rating decision, January 1999 
Statement of the Case (SOC), October 1999 SSOC, and January 
2003 SSOC, together have adequately informed the veteran of 
the evidence needed to substantiate his claims, evidence 
needed to reopen his claims, and the reasons the claims were 
denied.  These documents also provided the veteran with 
notice of all laws and regulations pertinent to his claims.  
The RO has also made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file as 
discussed earlier.  In addition, the RO afforded the veteran 
a VA examination in July 1998 and a hearing before the RO in 
July 1999.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  Based on the foregoing, the Board finds that 
all reasonable efforts have been made to ensure that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Moreover, VA has fully 
discharged its duty to notify the veteran of the evidence 
necessary to substantiate the claims and of the 
responsibility of VA and the veteran for obtaining such 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Accordingly, the Board will proceed with appellate 
review.


Service Connection	 

	1.	Heart disorder

A veteran is presumed to be in sound condition upon entry 
into service except for any defects noted at the time of 
examination for entry into service.  38 U.S.C.A.      § 1111 
(West 2002); 38 C.F.R. § 3.304(b).  The veteran's July 1976 
enlistment examination report noted an enlarged heart or 
cardiomegaly.  No complaints of heart problems were noted on 
the Report of Medical History.  A clinical record noted an 
impression of no evidence of heart disease.  The service 
entrance examiner concluded that a cardiac series revealed no 
abnormality of the intra-thoracic cardiovascular system.  
Service medical records show that the June 1980 and September 
1981 radiographic reports on the chest noted negative 
findings.  The May 1982 separation examination report noted 
that the chest x-ray was within normal limits.  There were no 
complaints of heart related problems noted on the Report of 
Medical History.  

Between the veteran's periods of service, service medical 
records show that February 1983 and July 1987 pulmonary 
function studies were within normal limits.
The December 1983 VA examination report shows that an 
examination of the cardiovascular system revealed negative 
findings.  The report on the veteran's second enlistment 
examination conducted in October 1989, noted that the 
veteran's cardiovascular system was clinically evaluated as 
normal, although there was no indication that a chest x-ray 
was conducted.   There were no complaints of heart related 
problems noted on the Report of Medical History.  May 1990 
chest x-rays revealed findings that were within normal 
limits.  A January 1994 radiologic consultation report noted 
that a chest x-ray revealed mild cardiomegaly, but no acute 
process or active disease. The veteran's February 1994 
release physical examination report and related reports noted 
that a chest x-ray revealed mild cardiomegaly.  The March 
1994 echocardiogram report noted normal findings. After 
extensive testing, the veteran's cardiovascular system was 
cleared for separation.  

The veteran entered his first period of service with an 
enlarged heart or cardiomegaly unaccompanied by any heart 
related problems.  No abnormalities of the heart or heart 
problems were identified at separation.  The veteran's 
cardiovascular system was clinically evaluated as normal at 
his second enlistment examination.  The veteran separated 
from his second period of service with mild cardiomegaly 
unaccompanied by any heart related problems.  Aggravation of 
a pre-existing disorder may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306.  The service medical records clearly show 
that any cardiomegaly identified at the first entrance 
examination underwent no increase in severity during service 
as evident by findings reported throughout the service 
medical records as well as findings reported on the second 
separation examination report.  Additionally, no heart 
disorder was diagnosed during either periods of service.  
According to the January 1995 and July 1998 examination 
reports, physical examinations revealed no enlargement of the 
heart or any other significant findings.  These examination 
reports as well as VA treatment records indicate that the 
veteran does not currently have a heart disorder.  
Accordingly, on the basis of all the evidence of record 
pertaining to the manifestations of cardiomegaly prior to, 
during, and subsequent to service, aggravation is not 
conceded.  Also, in the absence of a current disability, 
service connection is not order.  38 C.F.R. § 3.303.  

	2.	Lipoma under the right arm

Service medical records are absent any findings of lipoma 
under the right arm.  
Post-service medical records show that the January 1995 
examination report indicated that a physical examination 
revealed a large lipoma, measuring 8 to 10 centimeters, on 
the posterior aspect of the right shoulder that was 
encroaching on the right axilla.  The July 1998 examination 
report also noted that a physical examination revealed a 5 by 
5 inch nontender lump behind the right axilla, suggestive of 
lipoma.  The Board, however, notes that a lipoma by its very 
definition is not a "malignant tumor," so it is not an 
enumerated chronic disease subject to presumptive service 
connection under 38 C.F.R. § 3.309.  

According to testimony the veteran presented at the travel 
board hearing, the veteran maintained that he informed the 
separation examiner of the growth underneath his arm, but the 
examiner informed him that it was only fat and he did not 
enter the veteran's complaint on the examination report.  VA 
treatment records dated in September 2000 show that a lump 
that extended from the right middle back into the right 
axilla measuring 10 by 15 centimeters was excised.  Pathology 
confirmed from a specimen that it was lipoma.  VA treatment 
records, however, note no residuals from the resection such 
as scarring that is tender and painful on objective 
demonstration or otherwise note any residual functional 
impairment.  Thus, the veteran is not shown to have a current 
disability upon which compensation benefits may be based.  38 
C.F.R. § 3.303.  Service connection for lipoma under the 
right arm must be denied on the basis of the current 
evidence.  


As the preponderance of the evidence is against the veteran's 
claims for service connection of heart disorder and lipoma 
under the right arm, the "benefit of the doubt" rule is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002).   


Left Foot Injury and Bilateral Foot Disorder   

	1.  New and material evidence

A review of the claims file reveals that the claims for 
service connection for a left foot injury and bilateral flat 
feet were originally denied by a February 1984 rating 
decision.  The RO mailed a copy of this decision to the 
veteran in February 1984 with notice of procedural and 
appellate rights.  The veteran did not appeal the decision 
and it became final.  38 U.S.C.A. §§ 7105(c) (West 2002); 38 
C.F.R. §§ 20.302, 20.1103.  By a June 1995 rating decision, 
the RO apparently found that the veteran submitted new and 
material evidence and reopened the claims for service 
connection for a left foot injury and bilateral flat feet, 
but denied the claims on the merits.   The RO mailed a copy 
of this decision to the veteran in June 1995.  The RO 
enclosed VA Form 4107 which explained the veteran's 
procedural and appellate rights.  The veteran did not appeal 
the decision and it became final.  Id.  In August 1997, the 
veteran requested that VA reopen his claim for service 
connection of "left/right foot condition/scars." 

Evidence associated with the claims file prior to the RO's 
June 1995 rating decision follows.  Service medical records 
showed that no bilateral foot disorder was identified at the 
first entrance examination in July 1976.  The service medical 
records noted bilateral moderately severe pes planus in March 
1979 and moderate pes planus of the left foot in January 
1980.  Between the veteran's periods of service, the December 
1983 examination report noted a diagnosis of bilateral pes 
planus.   The June 1988 examination report noted that the 
veteran was unfit due to severe pes planus, but the veteran 
waived the disqualification.  Service medical records which 
covered the second period of service showed that the veteran 
used orthotics.  An October 1993 record noted an assessment 
of joint inflammation secondary to pes planus deformity.  It 
also noted that the pes planus was greater on the left than 
on the right.  Finally, service medical records showed that 
the veteran underwent an osteotomy of the first 
metatarsophalangeal joint of the left foot due to a sports 
related injury in May 1979.  X-rays showed a metallic "s" 
pin at the distal portion of the first metatarsal bone.  

Post-service medical records dated from August 1994 to 
December 1994 from military facilities showed that the 
veteran was seen in December 1994 for a complaint that he had 
developed similar symptoms in the left toe that he had in the 
right toe with respect to gout.  The veteran indicated that 
he treated his left toe with the same medication he used for 
his right toe and met with relief.  A physical examination 
revealed the previous surgical procedure, nontenderness of 
the metatarsophalangeal joint, full range of motion, 
discoloration, and no edema.  The assessment was gout by 
history. The examiner noted that the veteran should continue 
with medication. 

The January 1995 examination report showed that the veteran 
complained that he also had gout in the left first 
metatarsophalangeal joint and not just the right (for which 
he was service connected).  He claimed that its onset was in 
1994 and that it recurred about once a month and lasted three 
or four days.  In regard to residuals of the left foot 
injury, the veteran complained that his foot bothered him 
only when the gout was present in the first 
metatarsophalangeal joint.  He maintained that his foot did 
not hurt when the weather changed.  In regard to his 
bilateral flat feet, the veteran reported that he had flat 
feet prior to service but his feet became much flatter during 
service.  He reported that he wore arch supports and that the 
flatness of his feet contributed to his inability to run.  A 
physical examination of the veteran's feet revealed marked 
pes planus, even more marked on the left side than the right.  
He had severe pronation on the left foot and a little 
pronation on the right. He had a well-healed scar in the 
distal portion of the first metatarsal joint of the left 
foot, but he had good range of motion of the first metatarsal 
phalangeal.  He had mild bilateral bunions with exostoses of 
the first metatarsal joints bilaterally and this was the site 
of where gout occurred.  His great toes deviated.  The 
examiner further noted that the veteran walked with no limp 
which surprised him given the severity of the pronation and 
the flat footedness on the left foot.  The examiner provided 
impressions of gout involving both first metatarsophalangeal 
joints and recurrent in nature but not present at the 
examination; obscure left foot injury; severe bilateral flat 
feet, worse on the left side with marked pronation on the 
left side and moderate pronation on the right side; and 
bilateral bunions on both feet.  

The June 1995 rating decision shows that the RO denied 
service connection for residuals of a left foot injury on the 
basis that the injury was shown to be a temporary condition 
that resolved with treatment, and no permanent residual 
disability was shown at the time of separation.  The RO 
denied service connection for a bilateral foot disorder on 
the basis that severe bilateral flat feet existed prior to 
service and there was no evidence to support a finding that 
the condition worsened during service.  The RO further noted 
that treatment during service for symptoms of a pre-existing 
condition was not sufficient evidence of aggravation; there 
must be objective evidence of worsening of the underlying 
condition.  

The Board notes that the veteran filed his application to 
reopen the previously denied claims in August 1997.  As such, 
the Hodge test for determining whether the veteran has 
submitted new and material evidence is applicable.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Under Hodge, the 
veteran need only present new and material evidence that 
ought to be considered in order to fairly decide the merits 
of the claim.  The Board finds that some evidence submitted 
after the June 1995 RO rating decision is new and material.

The July 1998 examination report shows that a physical 
examination of the left foot revealed limitation of motion as 
well as fixation of motion in the first metatarsophalangeal 
joint, unlike what was shown on examination in 1995.  The 
examiner noted that in regard to the veteran's complaints of 
left great toe pain, the veteran had mild hallux valgus and a 
fixed metatarsophalangeal joint.  The examiner noted that 
this defect probably added to his subjective symptoms of 
persistent pain and recurrent flare-ups.  The Board finds 
that the July 1998 examination report is new and material 
evidence as it bears directly on the question of whether the 
injury the veteran sustained to his left foot resolved with 
no permanent residual disability, which formed the basis of 
the RO denial.  Testimony the veteran presented before the RO 
in July 1999 and at the travel board hearing in December 2000 
is considered new and material as it provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's bilateral flat feet or origin of any chronic 
worsening of the disorder.   Lastly, service medical records 
and post service medical records dated from June 1994 to 
December 1994 from military medical facilities and received 
by the Board in January 2001 are either duplicative of 
records submitted prior to June 1995 or do not address the 
disorders in issue.  VA treatment records dated from February 
2000 to April 2002 do not address the disorders in issue.  

Accordingly, having determined that new and material evidence 
has been submitted, the claims are reopened and the Board 
will proceed to evaluate the merits of the claims on the 
basis of all evidence of record after ensuring that the duty 
to assist the veteran has been satisfied.  

	2.  Service Connection

After further review of the evidence, the Board finds that 
the requirements under the VCAA have been substantially met.  
The Board incorporates by reference the previous discussion 
on compliance with the VCAA.  Additionally, the Board notes 
that there is competent evidence of record on all the 
required elements for establishment of service connection.  
Therefore, all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Based on the foregoing, the Board will proceed with appellate 
review.  

The veteran's service medical records document an injury to 
the left foot that required an osteotomy of the first 
metatarsophalangeal joint in May 1979.  Residuals of the left 
foot injury were demonstrated on examination in July 1998.  
The physical examination revealed limitation of motion as 
well as fixation of motion in the first metatarsophalangeal 
joint.  The July 1998 examiner noted that the mild hallux 
valgus and fixed metatarsophalangeal joint in the left great 
toe probably added to the veteran's subjective symptoms of 
persistent pain and recurrent flare-ups.  The Board finds the 
July 1998 examiner's comments dispositive on the issue of 
whether the veteran currently suffers from chronic residual 
disability from the in-service left foot injury.  

The veteran is presumed to be in sound condition upon entry 
into service except for any defects noted at the time of 
examination for entry into service.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).  The veteran's service medical 
records show that no bilateral foot disorder was identified 
at the first entrance examination in July 1976.  Thereafter, 
the veteran was diagnosed with bilateral pes planus in March 
1979.  The veteran is entitled to the presumption that 
bilateral pes planus developed during his first period of 
service in the absence of clear and unmistakable evidence 
that the disorder existed prior to service.  Id.  The 
competent medical evidence of record shows that the veteran 
is currently diagnosed with bilateral pes planus.  

ORDER

Service connection for a heart disorder is denied. 

Service connection for lipoma under the right arm is denied.

Service connection for residuals of a left foot injury is 
granted.

Service connection for a bilateral pes planus is granted. 



                     
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

